Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 1 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 2 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 3 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 4 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 5 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 6 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 7 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 8 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 9 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 10 of 11
Case 2:21-bk-11046-VZ   Doc 1 Filed 02/09/21 Entered 02/09/21 19:59:04   Desc
                        Main Document    Page 11 of 11
